Title: From John Adams to Joseph Ward, 14 November 1775
From: Adams, John
To: Ward, Joseph


     
      Philadelphia, November 14, 1775
      Sir
     
     I had yesterday the pleasure of your letter of the 4th instant by Captain Price, for which, as well as a former kind letter, I heartily thank you.
     
     The report you mention, that Congress have resolved upon a free trade, is so far from being true that you must have seen by the public papers before now that they have resolved to stop all trade untill next March. What will be done then time will discover. This winter I hope will be improved in preparing some kind of defence for trade. I hope the Colonies will do this separately. But these subjects are too important and intricate to be discussed in a narrow compass, and too delicate to be committed to a private letter.
     The report that Congress has resolved to have no more connections, &c., untill they shall be indemnified, for the damages done by the tyranny of their enemies, will not be true so soon as some expect it. Verbal resolutions accomplis nothing. It is to no purpose to declare what we will or will not do in future times. Let reasoning Men infer what we shall do from what we actually do.
     The late conduct, in burning towns, so disgraceful to the English name and character, would justify anything, but similar barbarity. Let us preserve our temper, our wisdom, our humanity and civility, though our enemies are every day renouncing theirs. But let us omit nothing necessary for the security of our cause.
     You are anxious for Arnold. So are we, and for Montgomery too, untill this day, when an express has brought us the refreshing news of the capitulation of St. Johns, for Arnold I am anxious still. God grant him success. My compliments to Gen. Ward and his Family. I am with respect, Your very humble servant,
     
      John Adams
     
    